United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                   Nos. 07-1002/1166
                                     ___________

Theodore W. White, Jr.,                   *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Detective Richard McKinley,               *
Individually and in his official          *
capacity; Tina McKinley,                  *
                                          *
             Appellants.                  *
                                     ___________

                              Submitted: October 19, 2007
                                 Filed: February 26, 2008
                                  ___________

Before BYE, BOWMAN, and SMITH, Circuit Judges.
                           ___________

SMITH, Circuit Judge.

       Theodore White, Jr. brought this civil action following his prosecution,
conviction, re-prosecution, and eventual acquittal for the alleged molestation of his
adopted daughter. White sued his ex-wife, Tina McKinley, and the police officer who
investigated the molestation charges, Richard McKinley, who is also Tina's current
husband. White alleged a deprivation of constitutional rights and various common law
torts. The McKinleys moved the district court for summary judgment on all counts,
based, at least in part, on a qualified immunity defense, and both motions were denied
in part and granted in part. The district court1 denied Richard's motion as to (1) the 42
U.S.C. § 1983 conspiracy claim and (2) the 42 U.S.C. § 1983 claim based on
suppression of exculpatory evidence. Tina's motion was denied as to (1) the 42 U.S.C.
§ 1983 conspiracy claim, (2) false arrest claim, and (3) malicious prosecution claim.
Tina and Richard bring this interlocutory appeal arguing that the district court should
have granted their summary judgment motions in their entirety. We affirm.

                                     I. Background
       The following facts are uncontested or viewed in the light most favorable to
White, the non-moving party. White married Tina in 1991. At the time, Tina had two
children, a boy and a girl, from a previous marriage. Consistent with Tina's wishes,
White agreed to adopt Tina's children, but Tina's first husband would not agree to
terminate his parental rights. Sometime later, Tina petitioned a state court for an order
of protection against her first husband, alleging that he had threatened to kill her and
White and had physically abused her during their marriage. In a later deposition, Tina
denied her first husband was ever violent with her. Likewise, White denies that he was
ever threatened by Tina's first husband. In 1995, Tina's first husband ended his
opposition to White's adoption and consented to terminate his parental rights. Tina
told a friend she obtained her first husband's consent by threatening to charge him
with child molestation. White adopted Tina's children in January 1996.

       During his marriage to Tina, White was a CEO and major shareholder of a
company making an initial public offering (IPO) of its stock. White's portion of the
stock was worth approximately $400,000, and the IPO documents contained a
provision that specified that all of White's stock would be transferred to Tina if White
was ever convicted of a felony. Tina requested that White transfer half of the stock
into her name, but he refused.


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                          -2-
       Tina and White's marriage deteriorated in 1997, leading to White's eventual
expulsion from the home in September 1997. Tina and her children packed up White's
belongings and put them outside with a note asking that he take his things and leave.
When White came home he pounded his way through the door, which Tina had
barricaded, and went to his bedroom. Tina contacted the Lee's Summit Police
Department ("the police department") to report that her husband had broken through
the door and shoved her down. The police arrived and arrested White.

       White and Tina separated in October 1997, and Tina filed for divorce one
month later. Thereafter, White and Tina temporarily reconciled and White moved
back in for the sake of the children. At that time, White was beginning a new business
with a potentially very profitable future. Tina worked for White's new company as a
receptionist. The relationship soured again after Tina was seen looking through
confidential payroll files. Afterwards, White limited Tina's access to the family's
finances. White also asked a business associate to pay the family's bills and to give
Tina a $1,500 per month allowance.

      Two weeks later, Tina called the police department to accuse White of
molesting her twelve year old daughter. Tina also filed for an order of protection and
requested $6,165 in monthly child support and maintenance. Due to the accusations,
White was forced to step down from his company and, when the divorce became final
in December 1999, the divorce court awarded Tina all of White's shares in his
previous company then valued at approximately $600,000.

       Following the molestation accusation, an officer interviewed Tina's daughter
and wrote an initial report. After that, the investigation was assigned to the department
detective in charge of investigating sexual abuse allegations, defendant Richard
McKinley. On March 25, 1998, Richard advised Tina by phone of his role in the
investigation of her daughter's alleged molestation. Richard's case-file notes state that
this phone call was his first contact with Tina, but the parties dispute whether this was

                                          -3-
really Richard and Tina's first encounter. According to the children's nanny,
Richard—already an acquaintance of Tina's—came to Tina's home in plain clothes
after White's arrest in September 1997 and measured the damaged door. That incident
occurred long before the molestation allegations surfaced.

       Richard departed from his normal investigatory protocol in White's case.
Richard seldom initially spoke with the child at the center of an abuse investigation,
because that was normally the social worker's domain. White offered evidence that
Richard met with Tina's daughter before the child met with the assigned social worker.
During his interview with the alleged victim, Richard discussed the meaning of
different sexual terms and asked Tina's daughter about viewing pornographic videos
with her father. Richard took six pornographic videos from the house as evidence.

       Richard also reviewed Tina's daughter's diary. The diary contained no entries
related to the alleged sexual abuse, and Richard did not take the diary as evidence.2
White sought the diary in discovery but never received it. White knew of the diary's
existence because Tina had shown it to him when they were married. Tina had been
upset that her daughter had written that Tina was not an affectionate mother. White
had also read in the diary that Tina's daughter felt White was a good father and that
the girl wanted to spend more time bonding with White at the family's lake house.
When asked to produce the diary during White's first criminal trial, Tina told the
prosecutor that it was lost. Tina's daughter, however, testified in a deposition that Tina
had never asked her to look for it.

      As part of the molestation investigation, Tina's daughter underwent a physical
exam. The exam showed no physical signs of the type of molestation that she claimed

      2
        The diary was mentioned in one of Richard's initial reports. In a police report
dated March 26, 1998, Richard wrote that "I asked [Tina's daughter] if she ever wrote
any of the details down in her diary. [Tina's daughter] said that she hadn't because her
mom knew where she kept her diary and didn't want her to find out that way."

                                           -4-
had occurred within the prior three weeks. The report did indicate that the girl's
description of abuse was consistent with other abuse cases. Richard later questioned
Tina at her home for two hours without the children present as part of the
investigation. Richard claimed he needed Tina to corroborate her daughter's account
of abuse since there was no physical evidence of abuse, no confession of the abuser,
and the allegations were being made within the context of a recently filed divorce—
a time when false abuse accusations are common. Richard learned that Tina had taken
notes about the abuse, and he took custody of those notes to corroborate her daughter's
accusations. Tina also told Richard about other suspicious behavior of White towards
her daughter that she had witnessed. Many of the incidents she discussed had not been
mentioned by her daughter during her interview with the social worker.

       Richard did not mention White and Tina's pending divorce in any of his police
reports. He did not review any records or pleadings from the divorce proceedings even
though he knew that abuse allegations during divorce were a "red flag." Richard did
not interview White during his investigation despite White's attempts to make himself
available. Richard had testified in an unrelated case that it is standard procedure for
the lead investigator in a child molestation case to speak to the accused if they are
willing to talk.3

      In April 1998, while investigating the allegations against White, Richard
developed strong romantic affection for Tina and asked her out. By that time, the
prosecutor had filed charges against White, but Richard remained the lead investigator
on the case. Tina and Richard began seeing each other in May, and the relationship


      3
        The prosecutor during White's first trial, testified that a lead investigator is
always supposed to attempt to interview the suspect. This prosecutor testified that if
she had known Richard turned down an opportunity to interview White that would
have "raised an eyebrow" about the detective's work. Because Richard did not
interview White, he did not learn the names of the people White was with during the
alleged events.

                                          -5-
became sexual. Richard told his police chief that he was having an affair with Tina in
June, and the chief urged him to stop the affair and to tell the prosecutor. Richard told
the prosecutor that he and Tina had met for a single date. He did not disclose that their
relationship was sexual or that he had any contact with Tina prior to the March 26th
interview with Tina's daughter. The prosecutor, believing only one date had occurred,
chose not to disclose Richard's relationship with Tina to the defense.

       In the fall of 1998, the prosecutor first learned that Tina and Richard were
actually having an on-going romantic relationship, as opposed to just having gone on
one date, when they announced their engagement. Prior to Richard's January 1999
deposition, the prosecutor told Richard that he would need to answer questions about
the affair truthfully. The prosecutor said he would cough to signal to Richard when
he needed to disclose the affair in response to a question. Richard was asked if he had
any personal interest in the case, during a deposition, and he stated he did not. The
prosecutor did not signal him to say otherwise. Consequently, White never learned of
Richard and Tina's affair before his first criminal trial.

      A few months after White was convicted, Tina moved in with Richard. She then
married Richard in July 2000. At that time, White learned that Tina and Richard had
been having an affair at least during the trial and perhaps during the investigation.
White also learned that the prosecutor knew about this. White appealed his conviction,
and the Missouri Court of Appeals reversed, finding that the prosecutor violated his
duty to disclose exculpatory evidence. White's conviction was retried on the same
charges. During this second trial, Tina's son's testimony contradicted his mother's
version of events, and the jury deadlocked eleven to one in favor of acquittal. The
judge declared a mistrial.

      White was prosecuted a third time, and, while the third trial was pending, White
subpoenaed his adopted son as a defense witness. Before he could testify, however,
Richard called a crisis counselor to report that Tina's son had disclosed that White had

                                          -6-
molested him as well, and that the son was suicidal. The trial judge deemed Tina's son
unavailable to testify, but allowed the son's testimony from the second trial to be read
into record. The jury acquitted White on all counts after the third trial.

      In the instant action against Richard and Tina, White's complaint alleged:
malicious prosecution; false arrest; common law negligence; use of unreliable and
fraudulent investigatory techniques and procurement of unreliable and fabricated
evidence under 42 U.S.C. § 1983; conspiracy under § 1983; and suppression of
exculpatory evidence under § 1983. Richard and Tina McKinley moved for summary
judgment on all counts. The district court denied Richard's motion as to the conspiracy
claim and the procedural due process claim and granted his motion in all other
respects. Tina's motion was denied as to the conspiracy, false arrest, and malicious
prosecution claims.

                                   II. Discussion
      In this interlocutory appeal, Richard argues that the district court erred in
denying summary judgment for White's procedural due process and conspiracy claims.
Tina also appeals, asserting that the district court erred in denying her summary
judgment motion for White's conspiracy, false arrest, and malicious prosecution
claims.

                                  A. Richard's Appeal
                             1. Subject Matter Jurisdiction
       We first address our jurisdiction. White argues that we do not have subject
matter jurisdiction over this interlocutory appeal from a denial of summary judgment.
We disagree. Although Richard's appeal may resemble an attack on the sufficiency of
the evidence, the appeal also asks the purely legal question whether White has shown
the existence of a clearly established constitutional right.




                                          -7-
        "A defendant, entitled to invoke a qualified immunity defense, may not appeal
a district court's summary judgment order insofar as that order determines whether or
not the pretrial record sets forth a genuine issue of fact for trial"; the appealable issue
is the purely legal one. Johnson v. Jones, 515 U.S. 304, 319–20 (1995). This court
does not have jurisdiction to consider an interlocutory summary-judgment
qualified-immunity appeal if "at the heart of th[e] argument is a dispute of fact." Pace
v. City of Des Moines, 201 F.3d 1050, 1053 (8th Cir. 2000). Even if a defendant
frames an issue in terms of qualified immunity, we should determine whether he is
simply arguing that the plaintiff offered insufficient evidence to create a material issue
of fact. Thomas v. Talley, 251 F.3d 743, 747 (8th Cir. 2001). Typically, the appealable
issue is whether the federal right allegedly infringed was "clearly established." Id. at
746–47 (internal citation and quotations omitted).

       In addition to some evidentiary arguments, Richard's appeal mainly asks
whether he is entitled to qualified immunity for failing to seize a diary containing
potentially exculpatory evidence and for failing to disclose his intimate relationship
with the ex-wife of the accused who was also the mother of the alleged victim.
Richard argues that White possessed no clearly established federal constitutional right
infringed by Richard's failures. Given the limited nature of that question, we have
subject matter jurisdiction over his appeal.

                           2. Procedural Due Process
     Richard first argues that the district court erred in denying his motion for
summary judgment on the procedural due process claims based on denial of qualified
immunity. We review de novo the district court's denial of qualified immunity.
Clemmons v. Armontrout, 477 F.3d 962, 965 (8th Cir. 2007).

       "To determine whether an official is entitled to qualified immunity we engage
in a two-part analysis. The "threshold question" is whether, taking the facts in the light
most favorable to the injured party, the alleged facts demonstrate that the official's

                                           -8-
conduct violated a constitutional right." Id. If a violation could be made out on a
favorable view of the parties' alleged facts, the next step is to ask whether the right
was clearly established. Id. "To determine whether a right is clearly established we ask
whether it would be clear to a reasonable officer that his conduct was unlawful in the
situation he confronted." Id.

       The party asserting immunity always has the burden to establish the relevant
predicate facts, and at the summary judgment stage, the nonmoving party is given the
benefit of all reasonable inferences. Pace, 201 F.3d at 1056. If there is a genuine
dispute concerning predicate facts material to the qualified immunity issue, the
defendant is not entitled to summary judgment. Id. The threshold question then is
whether, viewed in the light most favorable to White, the facts as alleged demonstrate
that Richard's conduct violated a constitutional right.

       The constitutional right implicated by the instant facts is explained in Brady v.
Maryland: "the suppression by the prosecution of evidence favorable to an accused
upon request violates due process where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of prosecution." 373 U.S. 83,
87 (1963). The Supreme Court stated in California v. Trombetta, with respect to the
Due Process Clause of the Fourteenth Amendment: "We have long interpreted this
standard of fairness to require that criminal defendants be afforded a meaningful
opportunity to present a complete defense. To safeguard that right, the Court has
developed what might loosely be called the area of constitutionally guaranteed access
to evidence."467 U.S. 479, 485 (1984).

       The right Brady describes definitely applies to prosecutors and imposes upon
them an absolute disclosure duty. But, Brady's protections also extend to actions of
other law enforcement officers such as investigating officers. However, an
investigating officer's failure to preserve evidence potentially useful to the accused or
their failure to disclose such evidence does not constitute a denial of due process in

                                          -9-
the absence of bad faith. Villasana v. Wilhoit, 368 F.3d 976, 980 (8th Cir. 2004).
"[T]he recovery of § 1983 damages requires proof that a law enforcement officer other
than the prosecutor intended to deprive the defendant of a fair trial." Id. Consequently,
to be viable, White's claim must allege bad faith to implicate a clearly established right
under Brady.

       Upon review, we agree with the district court that the facts alleged here meet
the bad faith standard. Treating the facts as alleged to be true, a reasonable juror could
find Richard deprived White of a fair trial in bad faith by deliberately steering the
investigation to benefit his love interest, Tina. Richard deliberately withheld from
prosecutors the full extent of his relationship with Tina and failed to preserve the
alleged victim's diary which did not corroborate the molestation allegations. Failing
to preserve the diary deprived White of his right to a fair trial, in part, because he
could not testify about the diary without waiving his right not to testify. Whether
Richard's failure to disclose the full extent of his relationship with Tina and preserve
the diary were done in bad faith are disputed factual questions inappropriate for
summary judgment.

       Richard argues that the Brady-derived right alleged was not clearly established
and that there are no cases factually similar that would have put him on notice of
White's rights. However, we have held that "the absence of a factually similar case
does not guarantee government officials the shield of qualified immunity. . . . [t]he
key inquiry in deciding whether a right is clearly established is whether it would be
clear to a reasonable officer that his conduct was unlawful in the situation he
confronted." Moran v. Clark, 359 F.3d 1058, 1060–61 (8th Cir. 2004) (internal
citations and quotations omitted). We hold that no reasonable police officer in
Richard's shoes could have believed that he could deliberately misrepresent the nature
and length of his relationship with Tina, or that he could deliberately fail to preserve
a child victim's diary containing potentially exculpatory information.



                                          -10-
       Because Richard is asserting the qualified immunity defense, he has the burden
to establish the relevant predicate facts for its application. He has not done so. During
this review, we are limited to the facts as alleged by the plaintiff. Given these facts,
a reasonable juror could find that Richard deliberately misrepresented his relationship
with Tina and that he deliberately failed to preserve the diary in bad faith. Therefore,
we find no error in the district court's denial of qualified immunity for White's due
process claim.

                                     3. Conspiracy
       Richard also appeals the denial of summary judgment on White's conspiracy
claim. White alleged Richard and Tina conspired to deprive him of his constitutional
rights. To prove a 42 U.S.C. § 1983 conspiracy claim, a plaintiff must show: (1) that
the defendant conspired with others to deprive him of constitutional rights; (2) that at
least one of the alleged co-conspirators engaged in an overt act in furtherance of the
conspiracy; and (3) that the overt act injured the plaintiff. Askew v. Millerd, 191 F.3d
953, 957 (8th Cir. 1999). The plaintiff is additionally required to prove a deprivation
of a constitutional right or privilege in order to prevail on a § 1983 civil conspiracy
claim. Id.

       Richard argues that the conspiracy claim fails because he did not violate any of
White's constitutional rights, and absent a constitutional violation, there is no
actionable conspiracy claim. However, the district court found that because it denied
summary judgment on the procedural due process claim, the court could not grant
summary judgment on McKinley's conspiracy claim. We agree. The determination
that a constitutional violation could be proven on the due process claim also defeats
Richard's qualified immunity defense at this stage for the conspiracy claim.




                                          -11-
                                  B. Tina's Appeal
      Tina also filed an interlocutory appeal, arguing that the district court erred in
denying her summary judgment motion as to the conspiracy, false arrest and malicious
prosecution claims.

                     1. False Arrest and Malicious Prosecution
       As with Richard, we must first address our jurisdiction. White argues that we
do not have pendent jurisdiction to review the district court's ruling on White's false
arrest and malicious prosecution claims against Tina in this interlocutory appeal. This
time, we agree.

       The interlocutory appeal for denial of qualified immunity is a vehicle with
limited capacity and cannot accommodate other interlocutory appellate arguments
unless they are "inextricably intertwined" with the defense of qualified immunity.
Eagle v. Morgan, 88 F.3d 620, 628 (8th Cir. 1996). When a ruling on the merits
resolves the non-government individual's pendent claims, that individual's appeal is
"inextricably intertwined" with the officer's qualified immunity. Id. An interlocutory
appeal is not inextricably intertwined with the question of qualified immunity if the
resolution of the two issues requires entirely different analysis. Veneklase v. City of
Fargo, 78 F.3d 1264, 1270 (8th Cir. 1996). White's false arrest and malicious
prosecution claims against Tina would be inextricably intertwined with Richard's
interlocutory appeal if our ruling on the merits of Richard's qualified immunity appeal
resolved all of the remaining issues presented by Tina's pendent appeal.

       Our ruling on Richard's qualified immunity, however, does not resolve White's
claims against Tina. For Tina to be found guilty of maliciously causing false
prosecution, White must prove (1) the commencement of a prosecution against the
plaintiff; (2) its legal causation or instigation by the defendant; (3) its termination in
favor of the plaintiff; (4) want of probable cause by the prosecution; (5) defendant's
conduct was actuated by malice; and (6) plaintiff was damaged. Duvall v. Lawrence,

                                          -12-
86 S.W.3d 74, 84 (Mo. App. 2002). To be found guilty under a theory of false arrest,
the evidence must show White was confined against his will and without legal
justification. Rankin v. Venator Group Retail, Inc., 93 S.W.3d 814, 819 (Mo. App.
2002). Tina may be liable for false arrest even if she did not actually confine White,
if she provided information that formed the basis of the false arrest. Id. These issues
would not be resolved in Tina's favor on the basis of our merits ruling on Richard's
qualified immunity appeal. The facts and legal arguments related to Richard's
qualified immunity and Tina's false imprisonment and malicious prosecution claims
are not inextricably intertwined. Consequently, we do not have jurisdiction to hear
Tina's appeal regarding the false arrest and malicious prosecution claims.

                                         2. Conspiracy
       We do, however, have jurisdiction over Tina's appeal of the denial of summary
judgment as it relates to the 42 U.S.C. § 1983 conspiracy claim. Although § 1983 can
only be used to remedy deprivation of rights done under the color of law, a private
actor can be liable "under § 1983 for conspiring with state officials to violate a private
citizen's right[s]. . . . " Dossett v. First State Bank, 399 F.3d 940, 950 (8th Cir. 2005).
The key inquiry is whether the private party was a willful participant in the corrupt
conspiracy. DuBose v. Kelly, 187 F.3d 999, 1003 (8th Cir. 1999).

       For a claim of conspiracy under Section 1983, the plaintiff need not show that
each participant knew "the exact limits of the illegal plan. . . ," but the plaintiff must
show evidence sufficient to support the conclusion that the defendants reached an
agreement to deprive the plaintiff of constitutionally guaranteed rights. Larson by
Larson v. Miller, 76 F.3d 1446, 1458 (8th Cir. 1996). "The question of the existence
of a conspiracy to deprive the plaintiffs of their constitutional rights should not be
taken from the jury if there is a possibility the jury could infer from the circumstances
a 'meeting of the minds' or understanding among the conspirators to achieve the
conspiracy's aims." Id. Because "the elements of a conspiracy are rarely established
through means other than circumstantial evidence, and summary judgment is only

                                           -13-
warranted when the evidence is so one-sided as to leave no room for any reasonable
difference of opinion as to how the case should be decided. The court must be
convinced that the evidence presented is insufficient to support any reasonable
inference of a conspiracy." Westborough Mall, Inc. v. City of Cape Girardeau, 693
F.2d 733, 743 (8th Cir. 1982).

       Tina argues that the district court erred in denying her motion for summary
judgment on this conspiracy claim because the facts that the court relied on are not
sufficient to support a conspiracy claim. We disagree. Viewing the facts in a light
most favorable to White, a reasonable juror could find that Tina and Richard reached
a meeting of the minds to withhold exculpatory evidence from prosecutors and White.
White offers evidence that Tina and Richard were romantically involved shortly after
White was accused, and there is also evidence that Tina and Richard knew each other
before the abuse allegations even surfaced. Some evidence suggests that Richard
reviewed and returned the potentially exculpatory diary to Tina and that the diary then
disappeared. There is also evidence that Tina stood to gain financially from White's
conviction. Because the elements of conspiracy are rarely established through means
other than circumstantial evidence, and here there is sufficient evidence to support a
reasonable inference of conspiracy, summary judgment was not appropriate.

                                  III. Conclusion
      For the foregoing reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -14-